Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number: US 10548537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious the limitation “wherein the at least one processor is further configured to cause the display to display each of the plurality of user-selectable statistical operations in a single horizontal line of text in a respective segment of the display, each respective segment extending in the generally horizontal direction and being parallel to the horizontal axis of the meter, and wherein each soft key adjacent to the display is aligned with a respective one of the plurality of user-selectable statistical operations displayed on the display” where the horizontal direction is defined with respect to the port and the direction a test sensor is received in the port . The best prior art of record is Brukalo (US 2008/0312512), Draudt (US 2005/0240119) and Campbell (US 2003/006075). However Burkalo does not disclose that the port receives the test sensor in a horizontal direction, the keys for receiving input are soft keys and are aligned with and assigned to user-selectable statistical operations on the display, and each key is operable to cause the display to display a statistical output associated with the respective statistical operations Though Draudt teaches buttons (84) and display (83) along a horizontal axis from the port (20), Draudt does not disclose text on the display in parallel with the horizontal axis in the direction the tests sensor is received nor does Draudt show text aligned with buttons/keys.  Campbell Fig 24b shows buttons aligned with text but does not show the overall alignment of the text and buttons in parallel with a horizontal axis from the port as claimed by the applicant.  See also applicant’s arguments for application 14/676975 dated 8/2/2019.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.A.B/Examiner, Art Unit 3792           

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792